EXHIBIT 10.5
 
LEASE MODIFICATION AND EXTENSION AGREEMENT
 
THIS LEASE MODIFICATION AND EXTENSION AGREEMENT, made as of the 1st day of
January, 2006, between THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY
CHURCH IN THE CITY OF NEW-YORK, a religious corporation in the State of New
York, having its office and address at 74 Trinity Place in the Borough of
Manhattan, City, State and County of New York (hereinafter referred to as the
“Landlord”) and MIVA DIRECT, INC., a Delaware corporation, (successor by merger
to Comet Systems, Inc.) having an address at 143 Varick Street , New York, New
York 10013 (hereinafter referred to as the “Tenant”),
 
W I T N E S S E T H :
 
WHEREAS, the Landlord and the Comet Systems, Inc. (“Comet”) entered into an
agreement of lease dated as of February 29, 2000 (the “Original Lease”), and
modified by agreement dated as of August 8, 2000 ( the “First Modification”; the
Original Lease and First Modification being collectively referred to as the
“Lease”) wherein the Landlord leased to Comet the first and second floors and
basement in the building of the Landlord known as 143 Varick Street, New York,
New York for a term to expire (unless sooner terminated in accordance with the
provisions of the Lease) on February 28, 2007 at the annual fixed rent as set
forth in the Lease and at the additional rents and on the other terms and
covenants set forth in the Lease; and
 
WHEREAS, by assignment dated as of March 22, 2004, Comet assigned all of its
right, title and interest in the Lease to Haley Acquisition Corp. (n/k/a MIVA
Direct, Inc.), which assumed all of Tenant’s obligations under the Lease; and
 
WHEREAS, the Tenant desires to (i) terminate the Lease with respect to the
basement and first floor of the building other than a staircase leading to the
second floor premises (which staircase is referred to as the “Second Floor
Access Stairs” and is shown as the hatched area on Exhibit A-1 annexed hereto),
(ii) extend the term of the Lease to January 31, 2016 (unless sooner terminated
in accordance with the Lease) and (iii) otherwise modify the Lease on the terms
and conditions set forth herein; and
 
WHEREAS, the second floor premises being leased to the Tenant is shown as the
hatched area in Exhibit A annexed hereto; and
 
WHEREAS, capitalized terms used herein shall have the meaning ascribed to them
in the Lease, except as specifically set forth herein.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, it is hereby mutually covenanted and agreed between the parties
hereto as follows:
 
1.     Surrender of Space. As of January 31, 2006 (hereinafter referred to as
the “Surrender Date”), the Tenant surrendered possession of the basement and
first floor of the Premises (other than the Second Floor Access Stairs)
(collectively, the “Surrendered Premises”) to the Landlord in vacant and
broom-clean condition, except that, subject to the terms of this Agreement, the
Tenant was not obligated to remove the air-conditioner compressor from the
basement. The Tenant shall not be obligated to perform any restoration work in
the Surrendered Premises other than removing it’s personal property from such
space and, as set forth below, removing its equipment from the phone closet on
the first floor in accordance with the provisions of this paragraph 1. From and
after February 1, 2006, the term “premises” as used in the Lease shall refer to
the second floor portion of the premises and the Second Floor Access Stairs
only. Notwithstanding the foregoing, the Tenant may continue to use the phone
closet located in the first floor portion of the Surrendered Premises until the
earlier of (i) June 1, 2006, or (ii) thirty (30) days after the Landlord
notifies the Tenant that it has leased all or part of the first floor of the
building to a new tenant. The Tenant shall remove all its equipment from the
phone closet before surrendering possession of the phone closet to the Landlord.
 
2.     Term. The term of the Lease shall be extended so as to expire on January
31, 2016 (the “Expiration Date”), or until such term shall sooner cease and
expire or be terminated in accordance with the Lease.
 
3.     Rent.
 
a.     Fixed Rent. As of February 1, 2006, Article ONE of the Lease shall be
amended so that the fixed rent shall be reduced to Four Hundred Twenty Thousand
Seven Hundred Fifty and00/100 Dollars ($420,750.00) per annum, payable in equal
monthly installments of Thirty Five Thousand Sixty Two and 50/100 Dollars
($35,062.50).
 
b.     Additional Rent. As of February 1, 2006, Article THIRTY of the Lease is
hereby deleted and the following inserted in lieu thereof:
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE THIRTY
Real Estate Tax and Percentage Escalation


(a)     Real Estate Tax Escalation. In order to adjust, during the term of this
lease, for increases in the expenses of the Landlord for Real Estate Taxes, the
Tenant shall pay to the Landlord, as additional rent, Tenant’s Proportionate
Share of any increases in such Real Estate Taxes, computed in the manner set
forth in this Article.


(b)     Percentage Escalation. In order to adjust, during the term of this
lease, for increases in the expenses of the Landlord in operating the building,
the Tenant shall pay to the Landlord, as additional rent, commencing on February
1, 2007 and on each February 1 thereafter, the amount indicated in Exhibit D as
the percentage escalation (the “Percentage Escalation”), such amount to be paid
in twelve equal monthly installments together with the fixed rent.


(c)     Definitions. As used in this Article, the following capitalized words or
expressions shall have the meanings ascribed to them below:


“Real Estate Taxes” shall mean the aggregate amount of real estate taxes and any
general or special assessments (exclusive of interest and penalties thereon)
imposed upon the building and the land upon which it is located (collectively,
the “Property”), by Federal, State or local government, including, without
limitation, (i) assessments made upon or with respect to any “air” or
“development” rights now or hereafter affecting the Property, (ii) any fee, tax
or charge imposed by any governmental authority for any vaults or vault space
within or outside the boundaries of the Property, (iii) any expenditures for
fees and expenses incurred by the Landlord in connection with the review,
reduction or challenge of any tentative, final or prospective assessed valuation
of the Property, and (iv) any taxes or assessments levied after the date of this
lease in whole or in part for public benefits to the Property, including,
without limitation, any Business Improvement District taxes and assessments;
without taking into account any discount that the Landlord may receive by virtue
of any early payment of Real Estate Taxes. If because of any change in the
taxation of real estate, any other tax or assessment, however denominated
(including, without limitation, any franchise, income, profit, sales, use,
occupancy, gross receipts or rental tax) is imposed upon the Landlord or owner
of the Property, or the occupancy, rents or income therefrom, in substitution
for any of the foregoing Real Estate Taxes, such other tax or assessment shall
be deemed part of Real Estate Taxes computed as if the Landlord’s sole asset
were the Property. Anything to the contrary notwithstanding, Real Estate Taxes
shall not include (u) New York State or New York City real property transfer
taxes imposed upon the grantor of real property, (v) penalties or interest, (w)
any taxes on the Landlord’s income, (x) franchise taxes, (y) estate or
inheritance taxes or (z) any similar taxes, imposed on the Landlord, unless such
taxes are levied, assessed or imposed in lieu of or as a substitute for the
whole or any part of the taxes, assessments, levies or impositions which now
constitute Real Estate Taxes.


“Base Year” shall mean the New York City fiscal year commencing July 1, 2006 and
ending June 30, 2007.
 
“Base Taxes” shall mean the Real Estate Taxes payable during the Base Year.
 
“Tax Year” shall mean the twelve month period following the Base Year and each
succeeding twelve month period thereafter, any portion of which occurs during
the term of this lease.
 
“Tax Statement” shall mean a statement setting forth a comparison of the Real
Estate Taxes for a Tax Year with the Base Taxes.
 
 
3

--------------------------------------------------------------------------------

 
 
“Tenant’s Proportionate Share” shall mean .5622.
 
(d)     Real Estate Taxes. (1) If the Real Estate Taxes for any Tax Year exceed
the Base Taxes, the Tenant shall pay, as additional rent, an amount equal to
Tenant’s Proportionate Share of such increase (the “Tax Payment”), which amount
shall be payable as hereinafter set forth.


(1)      At any time during or after the term, the Landlord may render to the
Tenant a Tax Statement showing the amount of the Tax Payment due from the
Tenant. On the first day of the month following the delivery of a Tax Statement
to the Tenant, the Tenant shall pay to the Landlord a sum equal to one-twelfth
(1/12th) of the Tax Payment shown to be due for such Tax Year multiplied by the
number of months (and any fraction thereof) of the term of the lease then
elapsed since the commencement of such Tax Year. The Tenant shall continue to
pay to the Landlord a sum equal to one-twelfth (1/12th) of the Tax Payment shown
on such Tax Statement on the first day of each succeeding month until the first
day of the month following the month in which the Landlord delivers a new Tax
Statement to the Tenant. Promptly after delivery of a Tax Statement to the
Tenant, the Landlord shall give notice to the Tenant stating whether the amount
previously paid by the Tenant to the Landlord for the current Tax Year was
greater or less than the installments of the Tax Payment to be paid for the
current Tax Year in accordance with the Tax Statement. If there was a
deficiency, the Tenant shall pay the amount of such deficiency as additional
rent in accordance with the provisions of Article One hereof. If there shall
have been an overpayment, the Landlord shall credit the amount thereof against
the next monthly installments of additional rent payable in accordance with the
provisions of this Article Thirty. Tax Payments shall be collectible by the
Landlord in the same manner as fixed rent. The Landlord’s failure to render a
Tax Statement shall not prejudice the Landlord’s right to render a Tax Statement
during or with respect to any subsequent Tax Year, and shall not eliminate or
reduce the Tenant’s obligation to make a Tax Payment for such Tax Year.
 
(e)     Statements. Every Tax Statement furnished by the Landlord pursuant to
this Article shall be conclusive and binding upon the Tenant unless within
ninety (90) days following the receipt of the Statement in question, the Tenant
shall notify the Landlord that it disputes the correctness thereof, specifying
the particular respects in which the Statement is claimed to be incorrect. If
such dispute shall not have been settled by agreement within one hundred twenty
days after receipt of the disputed Statement, the dispute shall be submitted to
arbitration in New York City in accordance with the rules then obtaining of the
American Arbitration Association. Each party shall bear its own costs in
connection with such arbitration. Pending the determination of such dispute by
agreement or arbitration as aforesaid, the Tenant shall pay the additional rent
in accordance with the disputed Tax Statement. If the dispute shall be settled
in the Tenant’s favor, the Landlord shall, at its option, promptly refund to the
Tenant the amount of the Tenant’s overpayment, or credit the amount of such
overpayment against the installments of fixed and additional rent next becoming
due and payable under this lease.
 
(f)     Inspection of Books. If the Tenant timely notifies the Landlord that it
disputes the correctness of a Tax Statement, the Landlord, upon written request
of the Tenant, shall provide the Tenant and/or the Tenant’s independent
certified accountants, reasonable access to review the Landlord’s books and
records applicable to the building for the Tax Year in question, solely for the
purpose of verifying the information contained in the Tax Statement. Such
examination shall be made during the Landlord’s regular business hours at the
office of the Landlord. The Tenant recognizes the confidential nature of such
records and agrees to maintain the information obtained from such examination in
strict confidence.
 
 
4

--------------------------------------------------------------------------------

 

(g)     Decreases in Real Estate Taxes. In no event shall any decrease in the
Real Estate Taxes in any way reduce the fixed rent or additional rent payable by
the Tenant under this lease, except to the extent to which any such decrease
shall result in a decrease in the additional rent payable pursuant to this
Article; provided, however, that no decrease in Real Estate Taxes shall in any
way reduce the additional rent payable on account of the Percentage Escalation.
 
(h)     Expiration or Termination of Lease. The expiration or termination of
this lease during any Tax Year shall not affect the rights or obligations of the
parties hereto respecting any payments of Tax Payments for such Tax Year. Any
Tax Statement relating to such Tax Year may be sent to the Tenant subsequent to,
and all such rights and obligations shall survive, any such expiration or
termination. In determining the amount of the Tax Payment for the Tax Year in
which the term of the lease shall expire, the payment of the relevant escalation
shall be prorated based on the number of days of the term which fall within such
Tax Year. Any payments due under such Tax Statement shall be payable within ten
(10) days after such Tax Statement is sent to the Tenant. The Tenant's right to
receive Tenant's Proportionate Share of any refund of Real Estate Taxes received
by the Landlord subsequent to the payment of such Real Estate Taxes by the
Tenant (after deducting all reasonable costs and expenses incurred by the
Landlord in obtaining such refund, which were not included in the computation of
Real Estate Taxes) shall survive the expiration or termination of this lease."

4.     Security Deposit. The Landlord is currently holding a security deposit of
$200,000 pursuant to Article TWENTY-NINE. The provision at the end of paragraph
(a) in Article TWENTY-NINE shall be amended so that, provided there is no Event
of Default then outstanding as of February 1, 2010, the security deposit will be
reduced to $160,000.
 
5.     Air-Conditioning.

a.     The Landlord may, at its option at any time during the term of the Lease,
relocate the Tenant’s air-conditioning compressor which is currently located in
the basement of the building to a different location in the building. The
Landlord shall give the Tenant prior notice of its election to relocate the
compressor. The Landlord shall be responsible for the cost of relocating the
compressor.

The two air-conditioning units currently located on the roof of the building
(the “A/C Units”) will be dedicated to the premises. The Tenant shall accept the
A/C Units in their current “as is” condition and Tenant shall perform the work
necessary to separate the present ductwork feeding the first and second floors
of the building and provide the necessary pneumatic work in conjunction with
that to separate the floors, as well as providing the necessary fan adjustments
to the two roof-top units. In addition, the Tenant shall install the associated
controls and duct work required for the A/C Units to service the premises
exclusively (this work, together with the work specified in the preceding
sentence is referred to as “Tenant’s A/C Work”). The Tenant’s A/C work shall be
completed by the earlier of (i) June 1, 2006, or (ii) within thirty days after
receipt of a notice from the Landlord that it has entered into a lease with a
tenant for all or part of the first floor. The Tenant shall maintain the A/C
Units in good order and repair, using a reputable licensed contractor approved
by the Landlord. Upon completion of the Tenant’s A/C Work, the Landlord shall
reimburse the Tenant up to a maximum of $15,000 for the cost of such work, such
reimbursement to be made in accordance with the provisions of new Article
FORTY-FIVE of the Lease (as set forth in Paragraph 8 of this Agreement).
 
 
5

--------------------------------------------------------------------------------

 
 
6.     Utilities.
 
a.     Electricity. Pursuant to Article TEN of the Lease, the Tenant currently
pays electricity charges for electricity consumed in the entire building. On or
before the earlier of (i) June 1, 2006, or (ii) the date the first floor
premises are occupied by a new tenant for the performance of its alterations in
such premises or the conduct of its business, the Landlord will, at its own
expense, install a submeter to measure electrical consumption in the second
floor premises only. As of the date the second floor premises are separately
submetered, the Tenant shall be obligated to pay for metered electricy charges
for the second floor premises only, which shall be provided and billed in
accordance with the provisions of Article TEN. Until such a submeter is
installed and operational, the Tenant shall continue to pay electricity charges
in accordance with the provisions of Article TEN.
 
b.      Steam Heat. The Tenant currently obtains steam to heat the building
directly from the utility providing such service, at the Tenant’s sole cost and
expense. As of February 1, 2006, the Landlord shall arrange to have the steam
service for the building billed to the Landlord, rather than the Tenant,
provided, however, that the Tenant shall be responsible for all steam charges
for the period prior to the Surrender Date. As of February 1, 2006, the Landlord
shall furnish sufficient heat from October 15 through April 30 to heat the
premises during Businesss Hours on Business Days. For purposes of the Lease,
“Business Hours” shall mean normal building operation hours of eight a.m. to
eight p.m. and ; “Business Days” shall mean Monday through Friday, except for
those days designated as legal holidays by the Federal or State government or by
the unions now or hereafter representing the Landlord’s building personnel. If
the Tenant requires heat at any other times, the Landlord will furnish the
additional requested service upon notice of the Tenant’s need therefor. Such
notice may be written or oral and shall be given prior to 2 p.m. on the day upon
which such service is requested or by 2 p.m. of the last preceding Business Day
if service is requested on other than a Business Day. The Tenant will pay for
any overtime heat at the respective prevailing rate per hour as established from
time to time by the Landlord for such service at the building or in the
buildings of the Landlord, generally, for each hour during which the additional
service is supplied. All charges for such overtime service shall constitute
additional rent and shall be payable within ten days after presentation of a
bill, and in the event of default of payment therefor, the Landlord may refuse
further overtime service for which the Landlord is entitled to be separately
reimbursed and the Landlord shall have all remedies available to it for
collection herein specified with respect to rent. The failure on the part of the
Landlord to furnish heat, if due to breakdowns, repairs, maintenance, strikes or
other causes beyond the control of the Landlord, shall involve no liability on
the part of the Landlord and shall not constitute an actual or constructive
eviction, nor relieve the Tenant from any of its obligations under this lease
nor entitle the Tenant to an abatement of rent.
 
 
6

--------------------------------------------------------------------------------

 

c.     Water. The Tenant currently pays for all water consumed at the premises.
As of February 1, 2006, the Landlord shall provide to the second floor premises
hot and cold water for ordinary drinking, cleaning and lavatory purposes. If the
Tenant uses or consumes water for any other purposes or in unusual quantities
(of which fact the Landlord shall be the sole judge), the Landlord may, at the
Tenant’s expense, install a water meter or require the Tenant to install a
meter. The Tenant shall thereafter maintain the meter in good working order at
the Tenant’s expense and the Tenant shall pay for water consumed as shown on
said meter as additional rent as and when bills are rendered at 110% of the
Landlord’s cost therefor. In default in making such payment, the Landlord may
pay such charges and collect the same from the Tenant. The Tenant shall pay the
New York City sewer rents, charges or any other tax apportioned to the Tenant’s
metered consumption of water at the premises. The apportionment of the sewer
rent to the premises shall be made in accord with the measurement or
apportionment of water consumed at the premises as provided herein. The sewer
rents shall be billed with the water charges and shall constitute additional
rent. Nothing contained herein shall relieve the Tenant from liability for
metered water charges for the period prior to the Surrender Date.
 
d.     Freight Elevator Service. Landlord shall provide freight elevator service
to the Tenant on Business Days between the hours of 8 a.m. – 10 a.m. at no
charge. If the Tenant requires freight elevator service at any other time, it
shall give 24 hours notice to the Landlord and the Landlord shall provide such
service at the prevailing rates then being charged by the Landlord for the
provision of overtime freight elevator service in its other buildings.
 
7.     Signage. The Tenant currently has a sign installed on the exterior of the
building. The Tenant shall remove the sign and replace it with a plaque to be
placed near the entrance to the building, the size, design, location and manner
of affixation of the plaque to be subject to the approved by the Landlord. The
Tenant shall be responsible for restoring all damage caused to the exterior of
the building as a result of the removal or relocation of the sign. The Tenant
shall keep any sign installed on the building in good condition and repair. The
Tenant acknowledges that tenants in the remaining portions of the building may
be permitted to erect signage on the exterior of the building as well.
 
8.     Improvement Allowance. Article FORTY-FIVE of the Lease is hereby deleted
in its entirety and the following inserted in lieu thereof:
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE FORTY-FIVE
CONSTRUCTION OF OFFICE IMPROVEMENTS
 
It is agreed that the Tenant will modify and improve the premises as a result of
the surrender of the Surrendered Space (the “Tenant Improvements”), which Tenant
Improvements shall be performed in accordance with the terms of this lease. The
Landlord will reimburse the Tenant for the Tenant Improvements up to a maximum
of $61,875.00 (the “Improvement Allowance”) over and above the items included in
the Work Letter annexed hereto as Exhibit E (and the Tenant will pay the cost of
the Tenant Improvements in excess of such amount), all in accordance with, and
subject to the limitations set forth in subparagraphs (a) through (e) below:


(a)     The Tenant Improvements for which reimbursement may be sought are the
costs of constructing the Tenant Improvements. Such costs shall not include any
telephone systems, computer systems, furniture and decorations, but may include
carpeting, wall coverings, window blinds and telephone and data cabling.
 
(b)     The Landlord shall reimburse the Tenant from time-to-time (but not more
often than monthly) for work done in connection with the installation and
construction of the Tenant Improvements, up to an aggregate maximum
reimbursement of $61,875.00, within thirty (30) days following receipt of the
following:
 
(i) a request for payment of the Improvement Allowance signed by an officer of
Tenant, specifying the work for which reimbursement is being sought, which shall
be accompanied by a certificate signed by an officer of the Tenant certifying
that the payment requested in the invoice has been paid in full and that the
Tenant Improvements specified therein have been completed substantially in
conformance with the plans therefor which were approved by the Landlord and that
such work has been completed in a good and workmanlike manner;
 
(ii) copies of invoices from the vendors, supplier, or contractor evi­dencing
the amount for which payment or reimbursement is sought, such invoices, if
submitted for reimbursement, to be marked “paid in full” by such vendor,
supplier or contractor (or, in lieu thereof, the Landlord shall be furnished
other documentation satisfactory to the Landlord evidencing payment in full);
 
(iii) a certificate from the Tenant’s architect stating that (x) such portion of
the Ttenant Improvements for which reimbursement is being sought has been fully
completed substantially in accordance with the final plans as approved by the
Landlord, and (y) that such work has been completed in a good and workmanlike
condition; and
 
(iv) lien waivers from each contractor(s) or subcontractor(s) to the extent of
the amount to be paid to such parties, which waivers may contain a condition
that the effectiveness of such waivers shall be subject to the payment to the
applicable contractor(s) or subcontractor(s) of the amount of the invoice
accompanying such waiver. The Landlord shall not be obligated to reimburse the
Tenant for any invoice which is not accompanied by such a waiver.
 
(v) Notwithstanding the foregoing, the Landlord shall retain an amount equal to
ten percent (10%) of the Improvement Allowance until the Tenant has submitted to
the Landlord final permits required in connection with the construction of the
Tenant Improvements by any governmental department or agency having jurisdiction
thereof, together with a final, unconditional sign-off from the New York City
Department of Buildings for such work.
 
(c)     It is understood and agreed that the Landlord shall have no
responsibility for the performance of the contrac­tor installing the Tenant
Improvements (including matters of quality or timeliness), and in the event that
for any reason the Tenant Improvements are not completed in a timely fashion
and/or there is any delay in the date on which the premises are ready for
occupancy by the Tenant for the purposes of conducting business, this lease
shall nevertheless continue in full force and effect, and, except in the
circumstances set forth below and to the extent set forth below, the Tenant
shall have no right, remedy or claim (including any claim for actual, punitive
or consequential damages) against the Landlord.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)     The Landlord’s maximum liability under this Article shall not exceed
$61,875.00. If the actual cost of the Tenant Improvements shall exceed the
amount of the Improvement Allowance, the entire amount of the excess cost shall
be paid solely by the Tenant and the Landlord shall be under no obligation to
pay such excess.
 
(e)     Within thirty (30) days after completion of the Tenant Improvements, the
Tenant shall deliver to the Landlord general releases and waivers of lien from
all contractors, subcontractors and materialmen involved in the performance of
the Tenant Improvements and the materials furnished in connection therewith
(unless the same were previously furnished pursuant to subparagraph (b)(iv)
above), and a certificate from the Tenant’s independent licensed architect
certifying that, in its opinion, the Tenant Improvements have been performed in
a good and workmanlike manner and substantially completed in accordance with the
final plans, as approved by the Landlord.”
 
9.     Landlord’s Work. The Landlord shall not be required to furnish any work
or materials to the premises, except as expressly provided in the Work Letter
attached hereto as Exhibit E and in Paragraph 10 below (collectively,
“Landlord’s Work”). The Tenant shall cooperate with the Landlord and allow the
Landlord access to the premises to perform Landlord’s Work, and the Tenant
acknowledges that, in the course of performing Landlord’s Work or separately
metering any utility services to be provided to the premises, the Landlord may
need to alter the existing building systems currently serving the premises. The
Landlord shall use commercially reasonable efforts to perform such work in a
manner which minimizes interference with the Tenant’s business, but the Landlord
shall not be obligated to perform such work on an overtime or other premium
labor basis.
 
10.     Removal of Internal Staircase. There is currently an internal staircase
connecting the first and second floors of the building, the location of which on
the second floor is shown as the cross-hatched area on Exhibit A (the “Internal
Stairs”). (The Internal Stairs are different than the Second Floor Access
Stairs.) Access to the Internal Stairs from the second floor is currently closed
off by a wall (the “Staircase Wall”). The Landlord may elect, at its expense, at
any time during the term to remove the Internal Stairs. If the Landlord elects
to remove the Internal Stairs, it shall do so in accordance with all Legal
Requirements and shall close the opening in the floor of the second floor
premises caused by such stair removal. If the Landlord does not remove the
Internal Stairs, it shall replace the Staircase Wall with a fire-rated wall.
Unless and until the Landlord removes the Internal Stairs, the Tenant shall not
remove the Staircase Wall.
 
11.     Broker. The Tenant represents and warrants to the Landlord that all of
the Tenant’s negotiations respecting this Lease Modification and Extension
Agreement which were conducted with or through any person, firm or corporation,
other than the officers of the Landlord, were conducted through Studley, Inc.
(the “Broker”). The Landlord agrees to pay the commission due to the Broker
pursuant to the terms of a separate agreement. Landlord and Tenant agree to
indemnify and hold one another harmless from and against all demands,
liabilities, losses, causes of action, damages, costs and expenses (including,
without limitation, attorneys’ fees and disbursements) suffered or incurred in
connection with any claims for a brokerage commission, finder’s fee,
consultation fees or other compensation arising out of any conversations or
negotiations had by the party against whom indemnification is claimed with any
broker or other party except for the Broker.
 
12.     Amendment to Article Eleven. The provisions of Article ELEVEN (b) shall
remain in full force and effect, except that (i) the sum $244,000.00 referred to
therein shall be changed to $123,750, (ii) the denominator of 84 referred to in
clause (y) shall be changed to 120, and (ii) the reference to net expenditures
incurred during the first twelve (12) months after the Commencement Date shall
be amended to refer to the first twelve (12) months after the date of this
Agreement.
 
13.     Rules and Regulations. The following is added to the Rules and
Regulations set forth in Schedule A of the Lease.
 
“30. Except with respect to those individuals who can demonstrate that they are
an employee of Tenant (e.g., providing photo identification and a business
card), the Landlord may exclude any persons visiting or attempting to visit the
premises between 7 P.M. and 7 A.M. on Business Days or on non-Business Days
unless such person shall be equipped with a pass signed or approved by the
Landlord and unless such person shall sign his name and the premises which he is
to visit on the night report. Each tenant shall be responsible for all persons
for whom a pass or business card shall be issued by or at the request of the
Tenant and shall be liable to the Landlord for all acts of such persons. The
Tenant shall not have a claim against the Landlord by reason of the Landlord
excluding from the building any person who does not present a pass. At all
times, the Landlord retains the right to prevent access to the building to all
persons whose presence, in the judgment of the Landlord, would be prejudicial to
the safety, character or reputation of the building.”


 
9

--------------------------------------------------------------------------------

 
 
14.     Ratification of Lease. Except as modified in accord with the provisions
of this Agreement, the Lease is hereby ratified and affirmed and the Landlord
and the Tenant covenant and agree to keep and perform the obligations of the
Lease as hereby modified.
 
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
 

  THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY CHURCH IN THE CITY OF
NEW-YORK           By: /Executed/       President of Real Estate             By:
/Executed/
      Director of Commercial Leasing             By:
/Executed/
      Chief Financial Officer             MIVA DIRECT, INC.             By: /s/
John Pisaris       Name: John Pisaris       Title: General Counsel  

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
SECOND FLOOR PREMISES
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1
 
 
SECOND FLOOR ACCESS STAIRS
 
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
PERCENTAGE ESCALATION
 
Period
Month/Year-Month/Year
Fixed Rent
Percentage Escalation
Escalated
Rent*
1
2/1/2006-1/31/2007
$420,750
           0
$420,750
2
2/1/2007-1/31/2008
$420,750
  12,623
  433,373
3
2/1/2008-1/31/2009
$420,750
  25,624
  446,374
4
2/1/2009-1/31/2010
$420,750
  39,015
  459,765
5
2/1/2010-1/31/2011
$420,750
  52,808
  473,558
6
2/1/2011-1/31/2012
$420,750
  67,015
  487,765
7
2/1/2012-1/31/2013
$420,750
  81,648
  502,398
8
2/1/2013-1/31/2014
$420,750
  96,719
  517,469
9
2/1/2014-1/31/2015
$420,750
112,244
  532,994
10
2/1/2015-1/31/2016
$420,750
128,233
  548,983

 
_________
*Does not include tax escalations on account of increases in real property
taxes.
 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
WORK LETTER
 
It is agreed that, except as otherwise indicated, the following work is to be
done to the premises by the Landlord at the Landlord’s expense:
 
1.     Landlord will demise the entry to the second floor premises from the rest
of the building on or before the earlier of (i) June 1, 2006, or (ii) the date
the Landlord leases all or part of the first floor to a new tenant.
 
2.     Landlord will install any controls needed to supply heat to the existing
radiators in the premises on or before the earlier of (i) June 1, 2006, or (ii)
the date the Landlord leases all or part of the first floor to a new tenant.
 
3.     Landlord will submeter the second floor premises for electrical
consumption on or before the earlier of (i) June 1, 2006, or (ii) the date the
Landlord leases all or part of the first floor to a new tenant.

 
It is stipulated and agreed that the foregoing constitutes the work to be done
by the Landlord referred to in the lease to which this Work Letter is attached
and all the work to be done by the Landlord in the premises, except as otherwise
expressly provided in such lease.
 
It is further stipulated and agreed that the aforesaid work shall be commenced
by the Landlord as soon as possible after full execution of the lease and the
payment by the Tenant of the first installment of rent and the performance by
the Tenant of any other obligations to be performed by the Tenant at the time of
the signing of the lease and shall be completed with reasonable diligence,
subject to delays of the sort in Article THIRTY-FOUR, provided that the Landlord
shall not be required to do the work on days or hours other than usual working
days and hours in the trades in question.
 
Subject to the foregoing provisions the Landlord reserves the right, after
according reasonable consideration to the Tenant’s wishes in the matter, to make
all decisions as to the time or times when, the order and style in which, said
work is to be done, and the labor or materials to be employed therefor. The work
shall be done, unless the Landlord otherwise directs, during the usual working
hours observed by the trades in question. It is stipulated and agreed that in
case the Landlord is prevented from commencing, prosecuting or completing said
work, due to the Landlord’s inability to obtain or difficulty in obtaining the
labor or materials necessary therefor, or due to any governmental requirements
or regulations relating to the priority or national defense requirements, or due
to any other cause beyond the Landlord’s control, the Landlord shall not be
liable to the Tenant for damages resulting therefrom, nor shall the Tenant be
entitled to any abatement or reduction of rent by reason thereof, nor shall the
same give rise to a claim in the Tenant’s favor that such failure constitutes
actual, constructive, total or partial eviction from the premises.
 
 
14

--------------------------------------------------------------------------------

 